DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 32 is objected to because of the following informalities:  in line 10, the phrase “wherein the a first surface” should be “wherein a first surface”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,268,849. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,268,849 claims all the features of the current application as described in the tables below.
Current Application – Claim 14
U.S. Patent No. 11,268,849 – Claims 1 and 2
a light recycling optics and a photon to electron converter;
a light recycling optics and a photon to electron converter;
wherein the photon to electron converter comprises a partially reflective surface that does not include an anti-reflective coating;
wherein the photon to electron converter comprises a partially reflective surface (Claim 1).  Wherein the partially reflective surface that lacks an anti-reflective coating (Claim 2)
wherein the photon to electron converter  is configured to: 
receive a first light beam emitted from an object and impinging on the partially reflective surface; 
absorb a first portion of the first light beam; and 
reflect a second portion of the first light beam to provide a first reflected beam;
wherein the photon to electron converter  is configured to: 
receive a first light beam emitted from an object and impinging on the partially reflective surface at a first oblique angle; 
absorb a first portion of the first light beam; and 
reflect a second portion of the first light beam to provide a first reflected beam; (Claim 1)
wherein the light recycling optics comprise a first reflecting element that is positioned to receive the first reflected beam and to redirect at least a portion of the first reflected beam directly to the partially reflective surface as a recycled beam;
wherein the light recycling optics comprise a first reflecting element that is positioned to receive the first reflected beam reflected from the partially reflective surface and to either: 
(i) redirect the first reflected beam directly to the partially reflective surface as a recycled beam, (Claim 1)
wherein the photon to electron converter  is configured to output electrons that represent at least the first portion of the first light beam and an absorbed portion of the recycled beam.
wherein the photon to electron converter  is configured to output electrons that represent at least the first portion of the first light beam and an absorbed portion of the recycled beam. (Claim 1)


Current Application – Claim 24
U.S. Patent No. 11,268,849 – Claims 1 and 2
a light recycling optics and a photon to electron converter;
a light recycling optics and a photon to electron converter;
wherein the photon to electron converter comprises a partially reflective surface that does not include an anti-reflective coating;
wherein the photon to electron converter comprises a partially reflective surface (Claim 1).  Wherein the partially reflective surface that lacks an anti-reflective coating (Claim 2)
wherein the photon to electron converter  is configured to: 
receive a first light beam emitted from an object and impinging on the partially reflective surface; 
absorb a first portion of the first light beam; and 
reflect a second portion of the first light beam to provide a first reflected beam;
wherein the photon to electron converter  is configured to: 
receive a first light beam emitted from an object and impinging on the partially reflective surface at a first oblique angle; 
absorb a first portion of the first light beam; and 
reflect a second portion of the first light beam to provide a first reflected beam; (Claim 1)
wherein the light recycling optics comprise a first reflecting element that is positioned to receive the first reflected beam and to either: 
redirect at least a portion of the first reflected beam directly to the partially reflective surface as a recycled beam, or
redirect at least a portion of the first reflected beam directly to a second reflecting element as an intermediate beam, and the second reflecting element is positioned to receive the intermediate beam and reflect at least a portion of the intermediate beam directly to the partially reflective surface as the recycled beam;
wherein the light recycling optics comprise a first reflecting element that is positioned to receive the first reflected beam reflected from the partially reflective surface and to either: 
redirect the first reflected beam directly to the partially reflective surface as a recycled beam, or 
redirect the first reflected beam directly to a second reflecting element as an intermediate beam, and the second reflecting element is positioned to receive the intermediate beam and reflect the intermediate beam directly to the partially reflective surface as the recycled beam;  (Claim 1)
wherein the photon to electron converter  is configured to output electrons that represent at least the first portion of the first light beam and an absorbed portion of the recycled beam.
wherein the photon to electron converter  is configured to output electrons that represent at least the first portion of the first light beam and an absorbed portion of the recycled beam. (Claim 1)


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14, 18, 21, 28, 31, and 24 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent No. 4,498,012 ("Duda").
Regarding claim 14, Duda discloses a sensing unit, comprising: 
a light recycling optics (22, 30, 40, 50, Fig. 1, are surfaces that reflect a portion of the light beam, therefore are recycling optics) and a photon to electron converter (for example, 36, Fig. 1, a photodiode converts light to current); 
wherein the photon to electron converter (36, Fig. 1) comprises a partially reflective surface (40, Fig. 1, see col. 3, line 68, and col. 5, lines 1-2 and 22-23) that does not include an anti-reflective coating (under the broadest reasonable interpretation, to the extent that the surface is partially reflective, it inherently lacks an anti-reflective coating, see also col. 5, lines 26-27); 
wherein the photon to electron converter (36, Fig. 1) is configured to: 
receive a first light beam (34, Fig. 1) emitted from an object (source of 20, Fig. 1) and impinging on the partially reflective surface (40, Fig. 1); 
absorb a first portion of the first light beam (34, Fig. 1, col. 4, lines 57-58); and 
reflect a second portion of the first light beam 34, Fig. 1, col. 4, lines 58-59) to provide a first reflected beam (44, Fig. 1); 
wherein the light recycling optics (22, 30, 40, 50, Fig. 1) comprise a first reflecting element (50, Fig. 1) that is positioned to receive the first reflected beam (44, Fig. 1) and to redirect at least a portion of the first reflected beam (44, Fig. 1) directly to the partially reflective surface (40, Fig. 1) as a recycled beam (col. 5, lines 3-4); and 
wherein the photon to electron converter (36, Fig. 1) is configured to output electrons that represent at least the first portion of the first light beam and an absorbed portion of the recycled beam (col. 6, lines 1-40).
Regarding claims 18 and 28, Duda discloses the sensing unit according to claims 14 and 24 wherein the recycling optics (22, 30, 40, 50, Fig. 1) is spaced from the photon to electron converter (for example, 36, Fig. 1, is spaced apart from the reflective surfaces 22, 30, 50, Fig. 1).
Regarding claims 21 and 31, Duda discloses the sensing unit according to claims 14 and 24 wherein the photon to electron converter (36, Fig. 1) is a photo-sensor (photodiode, col. 5, line 4).
Regarding claim 24, Duda discloses a sensing unit, comprising: 
a light recycling optics (22, 30, 40, 50, Fig. 1, are surfaces that reflect a portion of the light beam, therefore are recycling optics) and a photon to electron converter (for example, 36, Fig. 1, a photodiode converts light to current); 
wherein the photon to electron converter (36, Fig. 1) comprises a partially reflective surface (40, Fig. 1, see col. 3, line 68, and col. 5, lines 1-2 and 22-23) that does not include an anti-reflective coating (under the broadest reasonable interpretation, to the extent that the surface is partially reflective, it inherently lacks an anti-reflective coating, see also col. 5, lines 26-27); 
wherein the photon to electron converter (36, Fig. 1) is configured to: 
receive a first light beam (34, Fig. 1) emitted from an object (source of 20, Fig. 1) and impinging on the partially reflective surface (40, Fig. 1); 
absorb a first portion of the first light beam (34, Fig. 1, col. 4, lines 57-58); and 
reflect a second portion of the first light beam 34, Fig. 1, col. 4, lines 58-59) to provide a first reflected beam (44, Fig. 1); 
wherein the light recycling optics (22, 30, 40, 50, Fig. 1) comprise a first reflecting element (50, Fig. 1) that is positioned to receive the first reflected beam (44, Fig. 1) and to either: 
(i)	redirect at least a portion of the first reflected beam (44, Fig. 1) directly to the partially reflective surface (40, Fig. 1) as a recycled beam  (col. 5, lines 3-4), or 
(ii)	redirect at least a portion of the first reflected beam directly to a second reflecting element as an intermediate beam, and the second reflecting element is positioned to receive the intermediate beam and reflect at least a portion of the intermediate beam directly to the partially reflective surface as the recycled beam; and 
wherein the photon to electron converter (36, Fig. 1) is configured to output electrons that represent at least the first portion of the first light beam and an absorbed portion of the recycled beam (col. 6, lines 1-40).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17, 19, and 25-27, 29, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Duda in view of U.S. Patent No. 2006/0017926 ("Pochy").
Regarding claims 15 and 25, Duda discloses the sensing unit according to claims 14 and 24, and the partially reflective surface (40, Fig. 1), but does not disclose that the first reflecting element comprises a first mirror that is oriented to the partially reflective surface.
However, Pochy discloses a first reflecting element (for example, 50, Figs. 3, 5-6) comprises a first mirror (paragraph [0027]) that is oriented to the photodiode (see Figs. 3, 5-6 mirrors are oriented to 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use mirror oriented to the photodiode as disclosed by Pochy in the device of Duda in order to improve the signal strength by focusing the scattered light beams with less losses and decrease expenses by requiring a lower number of photon-to-electron converters.
Regarding claims 16 and 26, Duda discloses the sensing unit according to claims 14 and 24, but does not disclose that the light recycling optics comprise multiple mirrors.
However, Pochy discloses light recycling optics (50, 55, Figs. 3, 5-6) comprise multiple mirrors (paragraph [0032], 50 and 55 are mirrors).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use multiple mirrors as disclosed by Pochy in the device of Duda in order to improve the signal strength by focusing the scattered light beams with less losses and decrease expenses by reducing the number of photon to electron converters required.
Regarding claims 17 and 27, Duda discloses the sensing unit according to claims 14 and 24, but does not disclose that the at least one reflecting element is a dome having a reflective interior and an opening for receiving the first light beam.
However, Pochy discloses that the at least one reflecting element (50, Fig. 6) is a dome (see Fig. 6, 50 has a dome shape) having a reflective interior (50 is a mirror, paragraph [0037], therefore it has a reflective interior) and an opening for receiving the first light beam  (paragraph [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a reflective dome with an opening as disclosed by Pochy in the device of Duda in order to more precisely focus light rays in a desired manner.
Regarding claims 19 and 29, Duda discloses the sensing unit according to claims 14 and 24, but does not disclose that at least a part of the recycling optics contacts the photon to electron converter.
However, Pochy discloses that at least a part of the recycling optics (55, Figs. 3, 5-6) contacts (paragraphs [0018], [0028]) the photon to electron converter (20, Figs. 3, 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have at least a part of the recycling optics contact the photon to electron converter as disclosed by Pochy in the device of Duda in order to minimize the volume needed to house the detector while increasing the light gathering power of the sensing unit.
Regarding claim 32, Duda discloses a sensing unit, comprising: 
a [reflective surface] (formed by 22, 30, 40, 50, Fig. 1) and a photon to electron converter (for example, 36, Fig. 1, a photodiode converts light to current); 
wherein the photon to electron converter (36, Fig. 1) comprises a partially reflective surface (40, Fig. 1, see col. 3, line 68, and col. 5, lines 1-2 and 22-23); 
wherein the photon to electron converter (36, Fig. 1) is configured to: 
receive a first light beam (34, Fig. 1) emitted from an object (source of 20, Fig. 1) and impinging on the partially reflective surface (40, Fig. 1); 
absorb a first portion of the first light beam (34, Fig. 1, col. 4, lines 57-58); and 
reflect a second portion of the first light beam 34, Fig. 1, col. 4, lines 58-59) to provide a first reflected beam (44, Fig. 1); 
wherein a first surface (50, Fig. 1) of the [reflective surface] (formed by 22, 30, 40, 50, Fig. 1) is arranged to receive the first reflected beam (44, Fig. 1) and to either: 
(i)	redirect at least a portion of the first reflected beam (44, Fig. 1) to the partially reflective surface (40, Fig. 1) as a recycled beam (col. 5, lines 3-4), or 
(ii)	redirect at least a portion of the first reflected beam to a second surface of the dome as an intermediate beam, and the second surface of the dome is arranged to receive the intermediate beam and reflect at least a portion of the intermediate beam to the partially reflective surface as the recycled beam; and 
wherein the photon to electron converter (36, Fig. 1) is configured to output electrons that represent at least the first portion of the first light beam and an absorbed portion of the recycled beam (col. 6, lines 1-40).
Duda does not explicitly disclose that the reflective surface is a dome.
However, Pochy discloses a reflecting dome (50, Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a dome as disclosed by Pochy in the device of Duda in order to precisely focus light rays in a desired manner.
Regarding claim 33, Duda in view of Pochy discloses the sensing unit according to claim 32 and Pochy further discloses that the dome (50, Fig. 6) has a reflective interior (50 is a mirror, paragraph [0037]) and an opening for receiving the first light beam (paragraph [0033]), and the first (left side of 50, Fig. 6) and second surfaces (right side of 50, Fig. 6) of the dome are portions of the reflective interior (paragraphs [0033]-[0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a reflective dome with an opening as disclosed by Pochy in the device of Duda in order to precisely focus light rays in a desired manner.
Claims 20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Duda in view of U.S. Patent Publication No. 2017/0053964 ("Hsieh").
Regarding claims 20 and 30, Duda discloses the sensing unit according to claims 14 and 24, but does not disclose that the photon to electron converter is also configured to allow a third portion of the first light beam to exit the photon to electron converter to provide a first transmissive beam; wherein the light recycling optics comprises at least one additional reflecting element that is shaped and positioned to redirect, towards the photon to electron converter, the first transmissive beam to provide an additional recycled beam.
However, Hsieh discloses a photon to electron converter (402c, Fig. 4) is also configured to allow a third portion of the first light beam (406, Fig. 4) to exit the photon to electron converter (402c, Fig. 4) to provide a first transmissive beam (Fig. 4); 
wherein the light recycling optics comprises at least one additional reflecting element (408, Fig. 4) that is shaped and positioned to redirect, towards the photon to electron converter (402c, Fig. 4), the first transmissive beam to provide an additional recycled beam (Fig. 4, paragraph [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a transmissive photon to electron converter and additional reflecting elements that redirect a light beam toward the photon to electron converter as disclosed by Hsieh in the device of Duda in order to minimize losses and increase the efficiency of the sensing unit.
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Duda in view of U.S. Patent Publication No. 2013/0126705 ("Maleev").
Regarding claim 22, Duda discloses the sensing unit according to claim 14, but does not disclose that the photon to electron converter is a reflecting photo-cathode.
However, Maleev discloses a photon to electron converter is a reflecting photo-cathode (100, Fig. 1, paragraph [0020]).
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to use a reflecting photo-cathode as disclosed by Maleev in the device of Duda in accordance with a desired application as reflecting photo-cathodes are well-known in the art.
Regarding claim 23, Duda discloses the sensing unit according to claim 14, but does not disclose that the photon to electron converter is a transmissive photo-cathode.
However, Maleev discloses a photon to electron converter is a transmissive photo-cathode (100, Fig. 1, paragraph [0020]).
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to use a transmissive photo-cathode as disclosed by Maleev in the device of Duda in accordance with a desired application as transmissive photo-cathodes are well-known in the art.
Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2005/0116311 ("Kim") in view of Pochy.
Regarding claim 32, Kim discloses a sensing unit, comprising: 
a [reflective surface] (formed by 151, 153, 154, Fig. 7) and a photon to electron converter (160, Fig. 7); 
wherein the photon to electron converter (160, Fig. 7) comprises a partially reflective surface (paragraph [0047] states light is reflected from the photodetector); 
wherein the photon to electron converter (160, Fig. 7) is configured to: 
receive a first light beam emitted from an object (paragraph 4, origin of communication signal) and impinging on the partially reflective surface (Fig. 7); 
absorb a first portion of the first light beam (Fig. 7, light beam not labeled); and 
reflect a second portion of the first light beam (Fig. 7) to provide a first reflected beam (beam from 160 toward 154, Fig. 7);
wherein a first surface (154, Fig. 7) of the [reflective surface] (formed by 151, 153, 154, Fig. 7) is arranged to receive the first reflected beam (Fig. 7) and to either: 
(i)	redirect at least a portion of the first reflected beam to the partially reflective surface as a recycled beam (Fig. 7, reflection surface 154 redirects the first reflected light beam back to the photodetector 160, Fig. 7, after it is reflected to and back from element 151, Fig. 7), or 
(ii)	redirect at least a portion of the first reflected beam (Fig. 7) to a second surface (151, Fig. 7) of the [reflective surface] (formed by 151, 153, 154, Fig. 7) as an intermediate beam, and the second surface (151, Fig. 7) of the [reflective surface] (formed by 151, 153, 154, Fig. 7) is arranged to receive the intermediate beam (Fig. 7) and reflect at least a portion of the intermediate beam to the partially reflective surface as the recycled beam (Fig. 7, reflection surface 151 reflects light beam back to the photodetector 160, Fig. 7, after it is reflected from element 154, Fig. 7); and 
wherein the photon to electron converter (160, Fig. 7) is configured to output electrons that represent at least the first portion of the first light beam and an absorbed portion of the recycled beam (paragraph [0047]).
Kim does not explicitly disclose that the reflective surface is a dome.
However, Pochy discloses a reflecting dome (50, Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a dome as disclosed by Pochy in the device of Kim in order to precisely focus light rays in a desired manner.
Regarding claim 33, Kim in view of Pochy discloses the sensing unit according to claim 32 and Pochy further discloses that the dome (50, Fig. 6) has a reflective interior (50 is a mirror, paragraph [0037]) and an opening for receiving the first light beam (paragraph [0033]), and the first (left side of 50, Fig. 6) and second surfaces (right side of 50, Fig. 6) of the dome are portions of the reflective interior (paragraphs [0033]-[0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a reflective dome with an opening as disclosed by Pochy in the device of Kim in order to precisely focus light rays in a desired manner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication No. 2001/0011551 ("Peumans") discloses reflecting domes (301, Fig. 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA T TABA/Examiner, Art Unit 2878     





/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878